Exhibit 10.1
 
ASET Therapeutics, LLC
1350 Treat Blvd.
Suite 400
Walnut Creek, CA 94597



Effective as of May 31, 2015
 
Douglas Hamilton
Chief Executive Officer
MetaStat, Inc.
27 Drydock Avenue
2nd Floor
Boston, MA 02210


 
Re:
Letter of clarification re: Memorandum of Understanding between MetaStat, Inc.
and ASET Therapeutics, LLC



  Dear Doug:


Reference is hereby made to that certain Memorandum of Understanding, dated as
of July 14, 2014, by and among MetaStat, Inc., a Nevada corporation
(“MetaStat”), MetaStat BioMedical, Inc., a Delaware corporation and a
wholly-owned subsidiary of MetaStat (the “Subsidiary”), and Northstar Beacon,
LLC, a Delaware limited liability company (“NORTHSTAR”), which entered into the
Memorandum of Understanding with the express understanding and agreement among
all the parties thereto that NORTHSTAR would assign all of its right, title and
interest in and to the Memorandum of Understanding to ASET Therapeutics, LLC, a
Delaware limited liability company (“ASET”), (such assignment was effectuated in
December, 2014), and Amendments No. 1 and 2 to the Memorandum of Understanding
(collectively, as so amended, the “MOU”).  Each of MetaStat and ASET desire to
clarify two provisions contained in the MOU so that there are no
misunderstandings or doubt with regard thereto between the
parties.  Accordingly, the MetaStat and ASET have agreed to the following:


1.  
Section 4 of MOU.  MetaStat and ASET each agrees that until ASET raises $3M of
equity from investors other than MetaStat, MetaStat will remain undiluted as a
20% equity holder of ASET.  Following MetaStat’s $1M equity investment in ASET
(and assuming that $3m of additional equity has been raised by ASET), MetaStat
will own, on a fully diluted basis, 20% of the equity of ASET and shall
thereafter be diluted like everyone else, except that, pursuant to and subject
to the limitations of Section 7(e) of the MOU, MetaStat shall have a right to
participate in any subsequent equity offerings pursuant to the terms set forth
therein in order to keep MetaStat’s ownership at 20%.

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Investment by ASET into MetaStat and MetaStat Investment in ASET.     
MetaStat and ASET each agree that should ASET determine to make its $1M equity
investment in MetaStat in more than one tranche prior to the December 31, 2015
due date (which MetaStat shall permit), MetaStat shall agree, within three
business days immediately following the receipt of such investment funds, to
invest the same amount into ASET convertible preferred stock to fulfill
MetaStat’s obligation to invest in ASET equity
securities.                                                                                                                     



Finally, we agree that in connection with our proposed $3M equity raise, we will
have as a lead investor therein an SEC defined “sophisticated investor” who is
independent from and not affiliated with or related to either ASET or David
Epstein.


I am glad that we have been able to resolve our misunderstandings and have
reached a conclusion on these issues.  If the foregoing reflects your mutual
understanding of the matters set forth above, please sign below and return to me
a signed copy of this letter at your earliest convenience.


Very truly yours,


/s/ David Epstein


David Epstein
Chairman


Agreed as of the date set forth above:


MetaStat, Inc.




By:     /s/ Douglas A.
Hamilton                                                      
Douglas A. Hamilton
Chief Executive Officer


Dated: June 22, 2015, effective as of May 31, 2015
 